DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 26-30 and 32-33 are allowed.

Consideration of References from IDS dated Oct 8, 2019
Applicant first cited the various references (S, Y, Z, AA, AD, AH, AI, AJ, AS, AY, BD, BG and BH, and now lined through by the Examiner) and provided copies of them on the IDS dated Oct 8, 2019. The PTO-892 form attached with this Corrected Notice of Allowability lists these references. On a post allowance review of the application, several inadvertent typos from the Oct 8 2019 IDS references were noted.  This Corrected Notice of Allowability is being issued to correct these typos, where the reference typos have been lined through by the Examiner on the IDS, and said references have been relisted on the enclosed  PTO-892 form. No copies of the references have been provided as Applicants have already provided copies of these references.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM Y LEE/Examiner, Art Unit 1629            

/James D. Anderson/Primary Examiner, Art Unit 1629